Citation Nr: 1147376	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type I diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served in a National Guard unit with periods of active duty from May 2000 to August 2000, October 2002 to August 2003, and February 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

After the Veteran's appeal was certified to the Board, he submitted additional relevant evidence to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran has type I diabetes that is as likely as not related to active military service.


CONCLUSION OF LAW

The Veteran has type I diabetes that was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2011).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes the Veteran is seeking service connection for type I diabetes, which he asserts was incurred in or related to his service in Afghanistan.  The Veteran's DD Form 214 for the period of February 21, 2004, to May 25, 2005, shows that the Veteran was ordered into active duty in support of Operation Enduring Freedom, under the provisions of 10 U.S.C.A. § 12302, and served in Afghanistan from May 9, 2004, until April 19, 2005.  Thus, because he was ordered into Federal service by the President, he was serving on active duty during this period of time and is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from February 21, 2004, to May 25, 2005.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A review of record shows that the Veteran was diagnosed as having type I diabetes in January 2007.  (The record also contains a diagnosis of type II diabetes; it appears, however, that that diagnosis was made in error.)  Although the Veteran's National Guard records, to include any service treatment records, were requested, only his personnel records and an October 2006 post-deployment health assessment were provided.  A July 2008 letter from the Oklahoma National Guard indicated that the Veteran's medical records could not be located.  

A review of the medical evidence of record shows that in June 2005, the Veteran's glucose level was recorded to 117 mg/dL, with the reference range being from 65-99 mg/dL.  A VA treatment record notes elevated glucose levels of 154 mg/dL in October 2006, 360 mg/dL on January 9, 2007, and 179 mg/dL on January 19, 2007.  The reference range was noted to be from 70-100 mg/dL.

A July 2008 VA progress note indicates type I diabetes, under poor control.  It was noted that Veteran had returned from Afghanistan in May 2005.  The progress note, signed by an endocrinology fellow, indicated that the Veteran's case had been discussed with another VA physician who felt that, given the stress of active duty in Afghanistan, it would be hard to argue against the fact that the Veteran's type I diabetes was related to his period of active service in Afghanistan.  The physician indicated that had the Veteran's fingerstick blood sugar been checked upon return from deployment, he likely would have been diagnosed as having diabetes earlier than he was.  

In June 2008, the Veteran submitted a statement from his son's private physician who stated his belief that the Veteran's type I diabetes was in a pre-symptomatic phase while serving on active duty.  The physician noted that the Veteran's son had also been diagnosed as having type I diabetes and indicated that type I diabetes is an autoimmune disease with two components.  There is a genetic predisposition, as well as a necessary environmental trigger which starts an autoimmune process that leads to ultimate beta cell destruction.  In a November 2008 letter, the private physician clarified that although he had previously indicated that his opinion was based on a review of service and VA medical records, his opinion was based solely on a review of the Veteran's VA treatment records and the treatment of type I diabetes in the Veteran's son.  

In September 2010, the Veteran submitted to the Board an August 2008 report from the Physical Evaluation Board (PEB) and a February 2009 line of duty investigation report.  A review of those records shows that in August 2008, the PEB convened and determined that the Veteran was physically unfit on account of his type I diabetes, among other things, and was to be placed on temporary disability retired list.  Regarding the Veteran's type I diabetes, the PEB determined that it was incurred while the Veteran was entitled to received basic pay, in the line of duty during a time of national emergency or after September 14, 1978, and that his diabetes was the proximate result of performing duty.  The February 2009 line of duty investigation found that the environmental factors present in Bagram, Afghanistan, contributed to the development of the Veteran's type I diabetes and that medical records indicated that the Veteran had developed type I diabetes while deployed.  

A September 2010 letter from the Department of the Army documents that the Veteran was released from duty because of physical disability incurred as a result of injury while entitled to receive basic pay and that the Veteran disability was based on injury or disease received in the line of duty.  

Here, the evidence relied upon by the PEB to find that the Veteran's type I diabetes was incurred in the line of duty while he was entitled to basic pay are not of record; nor is the evidence considered as part of the line of duty investigation of record.  That fact notwithstanding, the Board finds no basis upon which to conclude that the PEB finding is patently contrary to the applicable provisions of VA law.  Therefore, it is considered binding on VA under 38 C.F.R. § 3.1(m).  Although it is not entirely clear that the PEB referred solely to a period of active duty, given the existing VA and private medical evidence suggesting a link between the Veteran's type I diabetes and his active duty service while deployed, the Board concurs with the determination that the Veteran's currently diagnosed type I diabetes is the result of his period of active duty from February 21, 2004, to May 25, 2005.  See Hickson, supra.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for type I diabetes is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.304 (2011).  

ORDER

Service connection for type I diabetes is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


